Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 6, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  156389                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  GRANT BAUSERMAN, KARL WILLIAMS, and                                                                      Kurtis T. Wilder
  TEDDY BROE, on Behalf of Themselves and All                                                        Elizabeth T. Clement,
  Others Similarly Situated,                                                                                          Justices
               Plaintiffs-Appellants,
  v                                                                 SC: 156389
                                                                    COA: 333181
                                                                    Ct of Claims: 15-000202-MM
  UNEMPLOYMENT INSURANCE AGENCY,
          Defendant-Appellee.

  _________________________________________/

       On order of the Court, the application for leave to appeal the July 18, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellants shall file a supplemental brief within 42 days of the date of this
  order addressing whether “the happening of the event giving rise to [appellants’] cause of
  action” for the deprivation of property without due process occurred when the appellee
  issued its allegedly wrongful notice of redetermination, or when the appellee actually
  seized the appellants’ property. MCL 600.6431(3); MCL 600.5827; cf. Frank v Linkner,
  500 Mich. 133, 149-153 (2017). In addition to the brief, the appellants shall electronically
  file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record
  must provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee
  shall file a supplemental brief within 21 days of being served with the appellants’ brief.
  The appellee shall also electronically file an appendix, or in the alternative, stipulate to
  the use of the appendix filed by the appellants. A reply, if any, must be filed by the
  appellants within 14 days of being served with the appellee’s brief. The parties should
  not submit mere restatements of their application papers.

        The Michigan League for Public Policy is invited to file a brief amicus curiae.
  Other persons or groups interested in the determination of the issue presented in this case
  may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 6, 2018
           t0403
                                                                               Clerk